DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 8-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2016/0094000 (Deck).


Claim 1:
The cited prior art describes a computer-implemented method for monitoring (Deck: “The subject matter herein relates generally to communication devices that store data relating to an applicator of a termination system and wirelessly transfer the data to a termination machine and/or an external device to support set-up, operation, and/or maintenance of the termination system.” Paragraph 0001; “The systems described herein can include or represent hardware and associated instructions (e.g., software stored on a tangible and non-transitory computer readable storage medium, such as a computer hard drive, ROM, RAM, or the like) that perform the operations described herein.” Paragraph 0020)
a plurality of cable-processing machines for processing of cables, (Deck: see the applicators 102A, 102B, 102C as illustrated in figure 4 and as described in paragraph 0047; “FIG. 4 illustrates the external device 126 poised to establish a communication link with one of three communication devices 103A, 103B, 103C. The three communication devices 103A, 103B, 103C are mounted on applicators 102A, 102B, 102C, respectively. The applicators 102A-C may be different types of applicators that are designed to accommodate different terminals (shown in FIG. 1) and wires 112 (FIG. 1).” Paragraph 0047)
the method comprising the following steps: 
transmission of production parameters from at least one cable-processing machine of the plurality of cable-processing machines to a control server with a central database, (Deck: “Once the communication link 158 is established data may be transferred bi-directionally between the external device 126 and the communication device 103. For example, the communication device 103 may use the communication link 158 to transmit data relating to the applicator 102, such as identification information, set-up parameters, crimp stroke counts, maintenance statuses and schedules, and the like.” Paragraph 0055; “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059; “The fields may be populated upon receiving the data from the communication device 103 (FIG. 2) with numbers, letters, mathematical functions, operators, and the like.” Paragraph 0060)
wherein the production parameters include settings for the at least one cable-processing machine and (Deck: see the general field section 252 as illustrated in figure 8 and as described in paragraph 0061; “For example, the communication device 103 may use the communication link 158 to transmit data relating to the applicator 102, such as identification information, set-up parameters, crimp stroke counts, maintenance statuses and schedules, and the like.” Paragraph 0055)
the control server is adapted for data communication with each of the cable-processing machines; (Deck: “Once the external device 126 and the communication device 103 determine a data channel over which to communicate, the communication link is established.” Paragraph 0051; “Since the communication devices 103A-C are able to communicate wirelessly with external devices, a single external device 126 accessed by an operator may be capable of quickly and efficiently establishing communication links with each communication device 103A-C without having to first couple each applicator 102A-C to a termination machine.” Paragraph 0053)
reception of the production parameters by the control server; and (Deck: “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059)
storage of the production parameters in the central database by the control server. (Deck: “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059)

Claim 2:
The cited prior art describes the method according to claim 1 further comprising the following steps:
transmission of fault messages from the at one cable-processing machine to the control server; (Deck: “For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 046)
reception of the fault messages by the control server; and (Deck: “For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 046)
storage of the fault messages in the central database by the control server. (Deck: “In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206.” Paragraph 0046; “An Applicator Cycle Count field, also referred to herein as a crimp stoke count, includes data relating to a total number of crimp stroke cycles for the applicator 102 (shown in FIG. 1). The cycles may be counted as a total number of cycles, or as a number of cycles from a predetermined start time, such as the beginning of a run, the last reset, the last maintenance, and the like.” Paragraph 0066)

Claim 3:
The cited prior art describes the method according to claim 1 further comprising the following steps:
transmission of production data from the control server to the at least one cable-processing machine, (Deck: “In operation, the operator selects certain parameters, which are communicated to the termination machine 101 (shown in FIG. 1) to operate the applicator 102 (FIG. 1) and other components of the termination system 100 (FIG. 1). For example, because the termination machine 101 operates differently depending on a terminal type and a wire size, these parameters should be selected from the interface 270 during set-up of the termination machine 101. In an exemplary embodiment, the operator selects the parameters from a list of parameters in drop down menus. In the illustrated embodiment, the interface 270 includes a terminal part number menu 272, a wire selection menu 274, a target crimp height menu 276, and a tolerance menu 278. The operator selects a terminal type from the terminal part number menu 272. The operator selects a wire type from the wire selection menu 274. The operator selects a target crimp height from the target crimp height menu 276. The operator selects a tolerance from the tolerance menu 278.” Paragraph 0069)
wherein the production data includes at least one of 
a type of the cables to be processed, (Deck: see the wire selection menu 274 as illustrated in figure 9 and as described in paragraph 0069)
a number of the cables to be processed, and 
a batch size;
storage of the transmitted production data in the central database; and (Deck: “As such, the operator may view multiple menus and select appropriate values to populate the database system 250. The interface 270 communicates with the communication device 103 (shown in FIG. 2) which stores the database system 250 or at least data used to populate the database system 250.” Paragraph 0068)
reception and processing of the transmitted production data by the at least one cable-processing machine. (Deck: “As such, the operator may view multiple menus and select appropriate values to populate the database system 250. The interface 270 communicates with the communication device 103 (shown in FIG. 2) which stores the database system 250 or at least data used to populate the database system 250.” Paragraph 0068; “In operation, the operator selects certain parameters, which are communicated to the termination machine 101 (shown in FIG. 1) to operate the applicator 102 (FIG. 1) and other components of the termination system 100 (FIG. 1). For example, because the termination machine 101 operates differently depending on a terminal type and a wire size, these parameters should be selected from the interface 270 during set-up of the termination machine 101. In an exemplary embodiment, the operator selects the parameters from a list of parameters in drop down menus. In the illustrated embodiment, the interface 270 includes a terminal part number menu 272, a wire selection menu 274, a target crimp height menu 276, and a tolerance menu 278. The operator selects a terminal type from the terminal part number menu 272. The operator selects a wire type from the wire selection menu 274. The operator selects a target crimp height from the target crimp height menu 276. The operator selects a tolerance from the tolerance menu 278.” Paragraph 0069)

Claim 4:
The cited prior art describes the method according to claim 1 further comprising the following steps:
transmission of production data from the at least one cable-processing machine to the control server, (Deck: “The fields may be populated upon receiving the data from the communication device 103 (FIG. 2) with numbers, letters, mathematical functions, operators, and the like.” Paragraph 0060)
wherein the production data includes at least one of 
a type of the cables to be processed, (Deck: “The run table record section 260 includes a Terminal Index field which includes data that identifies the terminal for the particular run. A Wire Description field is provided which includes data that identifies the wire size for the particular run. A Crimp Height field is provided which includes data that identifies the target crimp height for the particular run. A Crimp Adjust field identifies a crimp adjust distance that the termination machine 101 (shown in FIG. 1) may use to achieve the target crimp height. The run table record section 260 may be automatically populated for each particular run and stored in the communication device 103 (shown in FIG. 1). In one embodiment, the communication device 103 stores adjustments made during the set-up operation by the operator.” Paragraph 0065)
a number of the cables to be processed, and 
a batch size;
reception of the production data by the control server; and (Deck: “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059)
storage of the production data received by the control server in the central database. (Deck: “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059)

Claim 5:
The cited prior art describes the method according to claim 1 further comprising the following steps:
transmission of at least one of quality data and quality parameters from the at least one cable-processing machine to the control server, (Deck: “The microcontroller 202 may interpret the received signal from the sensor 212 and update the crimp stroke count based on the signal. For example, the microcontroller 202 may enhance the crimp stroke count by one integer or value in response to receiving each signal from the sensor 212. The microcontroller 202 may record the updated crimp stroke count in the storage system 204, such as by writing over the previously recorded crimp stroke count. This function or subsystem of the microcontroller 202 may be referred to as a crimp stroke counter. In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206. In an embodiment, the microcontroller 202 may be configured to compare the crimp stroke count to one or more maintenance targets in the maintenance schedule to determine whether the crimp stroke count exceeds the one or more maintenance targets. For example, the crimp tooling 108 (shown in FIG. 1) may have a maintenance target of 10,000 crimp strokes, and the microcontroller 202 may compare the current crimp stroke count to the maintenance target of the crimp tooling 108 and/or other maintenance targets of other components of the applicator 102. For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 0046)
wherein the quality data includes information concerning a quality of cables processed by the at least one cable-processing machine and (Deck: “For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 046)
the quality parameters include settings for determining quality of the processed cables; and
reception of the quality data and/or the quality parameters by the control server, and (Deck: “For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 046)
storage of the quality data and/or the quality parameters in the central database. (Deck: “In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206.” Paragraph 0046; “An Applicator Cycle Count field, also referred to herein as a crimp stoke count, includes data relating to a total number of crimp stroke cycles for the applicator 102 (shown in FIG. 1). The cycles may be counted as a total number of cycles, or as a number of cycles from a predetermined start time, such as the beginning of a run, the last reset, the last maintenance, and the like.” Paragraph 0066)

Claim 8:
The cited prior art describes the method according to claim 1 wherein:
the plurality of cable-processing machines includes mutually different types of the cable-processing machines; (Deck: “The three communication devices 103A, 103B, 103C are mounted on applicators 102A, 102B, 102C, respectively. The applicators 102A-C may be different types of applicators that are designed to accommodate different terminals (shown in FIG. 1) and wires 112 (FIG. 1).” Paragraph 0047)
the cable-processing machines of the same one of the types are assembled into a group; and (Deck: “An operator using the external device 126 may desire to establish a communication link with a specific one of the applicators 102A-C, or, alternatively, each of the applicators 102A-C one at a time to check on the status of each applicator for maintenance purposes, for example.” Paragraph 0047)
the control server transmits same ones of the production parameters to each of the cable-processing machines in at least one of the assembled groups. (Deck: “The established communication link may be bi-directional, such that the communication device 103 may transmit data relating to the applicator 102 to the external device 126 and/or the termination machine 101, and the communication device 103 may also receive messages from the linked devices. For example, the communication device 103 may receive a command from the external device 126 to reset a crimp stroke count, modify at least one of the set-up parameters, update the maintenance schedule, and the like. In response to receiving such a command, the microcontroller 202 may perform the requested operations. For example, the microcontroller 202 may modify the requested set-up parameters by recording the new parameters in the storage system 204, reset the crimp stroke count, or update the maintenance schedule stored in the storage system 204. The microcontroller 202 may also controls the information transmitted to the external device 126 and/or termination machine 101 by the wireless communication system 206.” Paragraph 0044; “In operation, the operator selects certain parameters, which are communicated to the termination machine 101 (shown in FIG. 1) to operate the applicator 102 (FIG. 1) and other components of the termination system 100 (FIG. 1). For example, because the termination machine 101 operates differently depending on a terminal type and a wire size, these parameters should be selected from the interface 270 during set-up of the termination machine 101. In an exemplary embodiment, the operator selects the parameters from a list of parameters in drop down menus. In the illustrated embodiment, the interface 270 includes a terminal part number menu 272, a wire selection menu 274, a target crimp height menu 276, and a tolerance menu 278. The operator selects a terminal type from the terminal part number menu 272. The operator selects a wire type from the wire selection menu 274. The operator selects a target crimp height from the target crimp height menu 276. The operator selects a tolerance from the tolerance menu 278.” Paragraph 0069)

Claim 9:
The cited prior art describes the method according to claim 1 wherein:
each of the cable-processing machines has an associated local database in which associated ones of the production parameters are stored; and (Deck: see the storage of the crimp stroke and/or feed stroke counters on the termination machine 101 as described in paragraphs 0046; “For example, the microcontroller 202 may enhance the crimp stroke count by one integer or value in response to receiving each signal from the sensor 212. The microcontroller 202 may record the updated crimp stroke count in the storage system 204, such as by writing over the previously recorded crimp stroke count. This function or subsystem of the microcontroller 202 may be referred to as a crimp stroke counter. In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206.” Paragraph 0046)
the production parameters are exchanged between the cable-processing machines and the control server such that the central database stores a copy of the production parameters from each of the local databases. (Deck: “In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206.” Paragraph 0046; “An Applicator Cycle Count field, also referred to herein as a crimp stoke count, includes data relating to a total number of crimp stroke cycles for the applicator 102 (shown in FIG. 1). The cycles may be counted as a total number of cycles, or as a number of cycles from a predetermined start time, such as the beginning of a run, the last reset, the last maintenance, and the like.” Paragraph 0066; “The messages may also include a command to reset the crimp stroke and/or feed stroke counters, such as after a maintenance event has occurred.” Paragraph 0029)

Claim 11:
The cited prior art describes the method according to claim 1 further comprising the following steps:
transmission of the production parameters from the control server to the at least one cable-processing machine; (Deck: “In operation, the operator selects certain parameters, which are communicated to the termination machine 101 (shown in FIG. 1) to operate the applicator 102 (FIG. 1) and other components of the termination system 100 (FIG. 1). For example, because the termination machine 101 operates differently depending on a terminal type and a wire size, these parameters should be selected from the interface 270 during set-up of the termination machine 101. In an exemplary embodiment, the operator selects the parameters from a list of parameters in drop down menus. In the illustrated embodiment, the interface 270 includes a terminal part number menu 272, a wire selection menu 274, a target crimp height menu 276, and a tolerance menu 278. The operator selects a terminal type from the terminal part number menu 272. The operator selects a wire type from the wire selection menu 274. The operator selects a target crimp height from the target crimp height menu 276. The operator selects a tolerance from the tolerance menu 278.” Paragraph 0069)
reception and adoption of the production parameters by the at least one cable-processing machine; and (Deck: “As such, the operator may view multiple menus and select appropriate values to populate the database system 250. The interface 270 communicates with the communication device 103 (shown in FIG. 2) which stores the database system 250 or at least data used to populate the database system 250.” Paragraph 0068; “In operation, the operator selects certain parameters, which are communicated to the termination machine 101 (shown in FIG. 1) to operate the applicator 102 (FIG. 1) and other components of the termination system 100 (FIG. 1). For example, because the termination machine 101 operates differently depending on a terminal type and a wire size, these parameters should be selected from the interface 270 during set-up of the termination machine 101. In an exemplary embodiment, the operator selects the parameters from a list of parameters in drop down menus. In the illustrated embodiment, the interface 270 includes a terminal part number menu 272, a wire selection menu 274, a target crimp height menu 276, and a tolerance menu 278. The operator selects a terminal type from the terminal part number menu 272. The operator selects a wire type from the wire selection menu 274. The operator selects a target crimp height from the target crimp height menu 276. The operator selects a tolerance from the tolerance menu 278.” Paragraph 0069)
storage of the transmitted production parameters in the central database. (Deck: “As such, the operator may view multiple menus and select appropriate values to populate the database system 250. The interface 270 communicates with the communication device 103 (shown in FIG. 2) which stores the database system 250 or at least data used to populate the database system 250.” Paragraph 0068)

Claim 12:
The cited prior art describes the method according to claim 1 further comprising the step of providing a web service, wherein the web service is adapted for: (Deck: “Since the external device 126 is connected via the network 244 to the Internet 242, the external device 126 may configured to upload the data relating to the applicator 102 that is received from the communication device 103 to one or more websites. For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling. Therefore, the information received from the communication device 103 is not limited to being accessed only by an operator or user that is present with the external device 126.” Paragraph 0055)
representation of groups of the cable-processing machines and/or definition of groups of the cable-processing machines;
management of users of the cable-processing machines including a user level;
representation and/or alteration of production data of the cable-processing machines and/or distribution of article definitions from the control server to the cable-processing machines;
representation and/or comparison of the production parameters of a specific group of the cable-processing machines; (Deck: “For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling” paragraph 0055)
definition and storage of rules for representation, comparison, filtering and/or synchronization of data available in the central database;
statistical evaluation of production data, the production parameters, other data and/or fault messages in the central database; and/or (Deck: “For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling” paragraph 0055)
definition of events and/or data deviations that generate a fault message and/or a warning message. (Deck: “For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling” paragraph 0055)

Claim 13:
The cited prior art describes a computer program product comprising instructions readable by a computer processor that, when executed by the processor, cause the processor to execute the method according to claim 1. (Deck: “The systems described herein can include or represent hardware and associated instructions (e.g., software stored on a tangible and non-transitory computer readable storage medium, such as a computer hard drive, ROM, RAM, or the like) that perform the operations described herein. The hardware may include electronic circuits that include and/or are connected to one or more logic-based devices, such as microprocessors, processors, controllers, or the like. These devices may be off-the-shelf devices that perform the operations described herein from the instructions described above. Additionally or alternatively, one or more of these devices may be hard-wired with logic circuits to perform these operations based on the hard-wired logic. The systems may represent the hardware that operates based on software or hardwired instructions, the software that directs hardware to perform the operations, or a combination thereof.” Paragraph 0020)

Claim 14:
The cited prior art describes a non-transitory computer-readable medium on is stored the computer program product according to claim 13. (Deck: “The systems described herein can include or represent hardware and associated instructions (e.g., software stored on a tangible and non-transitory computer readable storage medium, such as a computer hard drive, ROM, RAM, or the like) that perform the operations described herein. The hardware may include electronic circuits that include and/or are connected to one or more logic-based devices, such as microprocessors, processors, controllers, or the like. These devices may be off-the-shelf devices that perform the operations described herein from the instructions described above. Additionally or alternatively, one or more of these devices may be hard-wired with logic circuits to perform these operations based on the hard-wired logic. The systems may represent the hardware that operates based on software or hardwired instructions, the software that directs hardware to perform the operations, or a combination thereof.” Paragraph 0020)

Claim 15:
 (Deck: “The subject matter herein relates generally to communication devices that store data relating to an applicator of a termination system and wirelessly transfer the data to a termination machine and/or an external device to support set-up, operation, and/or maintenance of the termination system.” Paragraph 0001; “The systems described herein can include or represent hardware and associated instructions (e.g., software stored on a tangible and non-transitory computer readable storage medium, such as a computer hard drive, ROM, RAM, or the like) that perform the operations described herein.” Paragraph 0020)
a plurality of cable-processing machines for processing cables; and(Deck: see the applicators 102A, 102B, 102C as illustrated in figure 4 and as described in paragraph 0047; “FIG. 4 illustrates the external device 126 poised to establish a communication link with one of three communication devices 103A, 103B, 103C. The three communication devices 103A, 103B, 103C are mounted on applicators 102A, 102B, 102C, respectively. The applicators 102A-C may be different types of applicators that are designed to accommodate different terminals (shown in FIG. 1) and wires 112 (FIG. 1).” Paragraph 0047)
a control server for controlling and monitoring the cable-processing machines, wherein, (Deck: “In an exemplary embodiment, the communication device 103 is configured to wirelessly communicate with an external device 126. For example, the communication device 103 may be configured to establish a communication link with the external device 126 in order to transmit the data relating to the applicator 102 to the external device 126. The external device 126 optionally may be a smartphone, tablet, personal computer, laptop computer, or the like. The external device 126 may be accessed by an operator of the termination system 100. The operator may use the data relating to the applicator 102 that is received at the external device 126 to, for example, set up the termination system 100 and track counts for maintenance. The communication link established between the communication device 103 and the external device 126 may be a bi-directional communication link such that the communication device 103 may also receive messages sent from the external device 126. The messages sent from the external device 126 may include adjustments to the set-up parameters or other information stored in the communication device 103” paragraph 0029; “For example, the communication device 103 may receive a command from the external device 126 to reset a crimp stroke count, modify at least one of the set-up parameters, update the maintenance schedule, and the like. In response to receiving such a command, the microcontroller 202 may perform the requested operations.” Paragraph 0044)
the control server includes a central database, (Deck: “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250. The populated database system 250 on the external device 126 and/or termination machine 101 may then be used by the operator during set-up, crimping operations, and/or feeding operations.” Paragraph 0059)
the cable-processing machines transmit associated production parameters to the control server, (Deck: “Once the communication link 158 is established data may be transferred bi-directionally between the external device 126 and the communication device 103. For example, the communication device 103 may use the communication link 158 to transmit data relating to the applicator 102, such as identification information, set-up parameters, crimp stroke counts, maintenance statuses and schedules, and the like.” Paragraph 0055; “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059; “The fields may be populated upon receiving the data from the communication device 103 (FIG. 2) with numbers, letters, mathematical functions, operators, and the like.” Paragraph 0060)
the production parameters include settings for each of the cable-processing machines for the processing of the cables, and (Deck: see the general field section 252 as illustrated in figure 8 and as described in paragraph 0061; “For example, the communication device 103 may use the communication link 158 to transmit data relating to the applicator 102, such as identification information, set-up parameters, crimp stroke counts, maintenance statuses and schedules, and the like.” Paragraph 0055)
the control server receives the production parameters and (Deck: “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059)
stores the production parameters in the central database. (Deck: “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059)

Claim 16:
The cited prior art describes the monitoring system according to claim 15 
wherein the cable-processing machines transmit associated fault messages to the control server, and (Deck: “For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 046)
wherein the control server receives the fault messages and (Deck: “For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 046)
stores the fault messages in the central database. (Deck: “In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206.” Paragraph 0046; “An Applicator Cycle Count field, also referred to herein as a crimp stoke count, includes data relating to a total number of crimp stroke cycles for the applicator 102 (shown in FIG. 1). The cycles may be counted as a total number of cycles, or as a number of cycles from a predetermined start time, such as the beginning of a run, the last reset, the last maintenance, and the like.” Paragraph 0066)

Claim 17:

transmit associated quality data and/or associated quality parameters to the control server, (Deck: “The microcontroller 202 may interpret the received signal from the sensor 212 and update the crimp stroke count based on the signal. For example, the microcontroller 202 may enhance the crimp stroke count by one integer or value in response to receiving each signal from the sensor 212. The microcontroller 202 may record the updated crimp stroke count in the storage system 204, such as by writing over the previously recorded crimp stroke count. This function or subsystem of the microcontroller 202 may be referred to as a crimp stroke counter. In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206. In an embodiment, the microcontroller 202 may be configured to compare the crimp stroke count to one or more maintenance targets in the maintenance schedule to determine whether the crimp stroke count exceeds the one or more maintenance targets. For example, the crimp tooling 108 (shown in FIG. 1) may have a maintenance target of 10,000 crimp strokes, and the microcontroller 202 may compare the current crimp stroke count to the maintenance target of the crimp tooling 108 and/or other maintenance targets of other components of the applicator 102. For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 0046)
wherein the quality data includes information concerning a quality of cables processed by the cable-processing machines, and (Deck: “For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 046)
wherein the quality parameters include settings for determining a quality of the processed cables; and 
wherein the control server receives the quality data and/or the quality parameters, and (Deck: “For example, if the crimp stroke count is 900, the microcontroller 202 calculates that the maintenance target for the crimp tooling 108 is approaching in 100 more crimp strokes. The microcontroller 202, in an embodiment, may control the wireless communication system 206 to communicate an alert to the external device 126 and/or the termination machine 101 when the crimp stroke count exceeds or is at least proximate to a maintenance target. The alert may be visual, audial, or both. Therefore, the operator may be notified that maintenance is required or is soon-to-be required.” Paragraph 046)
stores the quality data and/or the quality parameters in the central database. (Deck: “In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206.” Paragraph 0046; “An Applicator Cycle Count field, also referred to herein as a crimp stoke count, includes data relating to a total number of crimp stroke cycles for the applicator 102 (shown in FIG. 1). The cycles may be counted as a total number of cycles, or as a number of cycles from a predetermined start time, such as the beginning of a run, the last reset, the last maintenance, and the like.” Paragraph 0066)

Claim 18:
The cited prior art describes the monitoring system according to claim 15 
wherein each of the cable-processing machines includes a local database, and (Deck: see the storage of the crimp stroke and/or feed stroke counters on the termination machine 101 as described in paragraphs 0046; “For example, the microcontroller 202 may enhance the crimp stroke count by one integer or value in response to receiving each signal from the sensor 212. The microcontroller 202 may record the updated crimp stroke count in the storage system 204, such as by writing over the previously recorded crimp stroke count. This function or subsystem of the microcontroller 202 may be referred to as a crimp stroke counter. In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206.” Paragraph 0046)
wherein the central database stores a copy of data in each of the local databases. (Deck: “In addition, the microcontroller 202 optionally may transmit the updated crimp stroke count to the external device 126 and/or the termination machine 101 via the wireless communication system 206.” Paragraph 0046; “An Applicator Cycle Count field, also referred to herein as a crimp stoke count, includes data relating to a total number of crimp stroke cycles for the applicator 102 (shown in FIG. 1). The cycles may be counted as a total number of cycles, or as a number of cycles from a predetermined start time, such as the beginning of a run, the last reset, the last maintenance, and the like.” Paragraph 0066; “The messages may also include a command to reset the crimp stroke and/or feed stroke counters, such as after a maintenance event has occurred.” Paragraph 0029)

Claim 19:
The cited prior art describes the monitoring system according to claim 15 including 
at least one terminal device being a stationary terminal device or a mobile terminal device, and (Deck: “Once the communication link 158 is established data may be transferred bi-directionally between the external device 126 and the communication device 103. For example, the communication device 103 may use the communication link 158 to transmit data relating to the applicator 102, such as identification information, set-up parameters, crimp stroke counts, maintenance statuses and schedules, and the like. In an embodiment, the external device 126 may be configured to connect to the Internet 242, such as through a wired or wireless network 244. In other embodiments, the external device 126 may be connected to a closed circuit local network instead of the Internet. The network 244 may be a Wi-Fi network, a wireless local area network (WLAN), or the like. Since the external device 126 is connected via the network 244 to the Internet 242, the external device 126 may configured to upload the data relating to the applicator 102 that is received from the communication device 103 to one or more websites. For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling. Therefore, the information received from the communication device 103 is not limited to being accessed only by an operator or user that is present with the external device 126.” Paragraph 0055)
wherein the control server transmits to the at least one terminal device fault messages and/or statistics based on quality data of cables processed by the cable-processing machines. (Deck: “Once the communication link 158 is established data may be transferred bi-directionally between the external device 126 and the communication device 103. For example, the communication device 103 may use the communication link 158 to transmit data relating to the applicator 102, such as identification information, set-up parameters, crimp stroke counts, maintenance statuses and schedules, and the like. In an embodiment, the external device 126 may be configured to connect to the Internet 242, such as through a wired or wireless network 244. In other embodiments, the external device 126 may be connected to a closed circuit local network instead of the Internet. The network 244 may be a Wi-Fi network, a wireless local area network (WLAN), or the like. Since the external device 126 is connected via the network 244 to the Internet 242, the external device 126 may configured to upload the data relating to the applicator 102 that is received from the communication device 103 to one or more websites. For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling. Therefore, the information received from the communication device 103 is not limited to being accessed only by an operator or user that is present with the external device 126.” Paragraph 0055)

Claim 20:
The cited prior art describes the monitoring system according to claim 15 including a web service, wherein the web service is adapted for: (Deck: “Since the external device 126 is connected via the network 244 to the Internet 242, the external device 126 may configured to upload the data relating to the applicator 102 that is received from the communication device 103 to one or more websites. For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling. Therefore, the information received from the communication device 103 is not limited to being accessed only by an operator or user that is present with the external device 126.” Paragraph 0055)
representation of groups of the cable-processing machines and/or definition of groups of the cable-processing machines;
management of users of the cable-processing machines including user levels;
representation and/or alteration of production data of the cable-processing machines and/or distribution of article definitions from the control server to the cable-processing machines;
representation and/or comparison of the production parameters of a specific group of the cable-processing machines; (Deck: “For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling” paragraph 0055)
definition and storage of rules for representation, comparison, filtering and/or synchronization of data available in the central database;
statistical evaluation of the production data, the production parameters, other data, and/or fault messages in the central database; and/or (Deck: “For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling” paragraph 0055)
definition of events and/or data deviations that generate a fault message and/or a warning message. (Deck: “For example, as shown in FIG. 5, the graphical user interface 224 may provide options for the operator to connect with a “Customer Web Site” 246 or various manufacturer websites, such as a “Sales Web Site” 247, a “Field Engineering Web Site” 248, or an “Application Tooling Web Site” 249. Information relating to the applicator 102 may be sent to one or more websites in order to track use of the applicator 102, report applicator status to the manufacturer (such as for maintenance purposes), store information online for easier accessibility, and the like. As shown in FIG. 5, the “Application Tooling Web Site” 249 indicator is selected. Upon confirming the selection by selecting the “Connect” button 238, at least some information received from the communication device 103 may be forwarded to the website for Application Tooling” paragraph 0055)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0094000 (Deck) in view of U.S. Patent Application Publication No. 2010/0211429 (Benson).


Claim 6:
Deck does not explicitly describe log-on and log-off data as described below.  However, Benson teaches the log-on and log-off data as described below.

transmission of at least one of log-on data and log-off data of users of the at least one cable-processing machine to the control server, (Benson: “These settings may also include the ability to set times or events that cause the controller of the abrasive blasting machine to communicate data via a communications network to a remote server. For example, the settings may include notifying or communicating status data to the remote server in response to the machine turning on, blasting being initiated or turned off, or any other status update, as understood in the art. In addition, the settings may enable for data to be stored at the controller throughout an entire day and communicated daily or when the controller is able to communicate with a communications network, as understood in the art, since the abrasive blasting machine may be positioned in a location (e.g., within a tunnel) that the controller is unable to have communication with the communications network.” Paragraph 0045; “An "operator log in" soft-button 402b may enable a user to log into the controller to capture operator numbers and times that the operator logs in or logs out of the controller. In effect, capturing operator login and logout times may provide a tool for tracking when an operator arrives and leaves a job site. In selecting the operator log in soft-button 402b, the user may be presented an operator log in GUI, such as that shown in FIG. 5.” Paragraph 0046; “In collecting the operational data, the operational data may be communicated from the abrasive blasting machines to a remote server for storage and processing purposes. At step 1504, the collected operational data may be stored in a data repository.” Paragraph 0069; Deck: “Once the communication link 158 is established data may be transferred bi-directionally between the external device 126 and the communication device 103. For example, the communication device 103 may use the communication link 158 to transmit data relating to the applicator 102, such as identification information, set-up parameters, crimp stroke counts, maintenance statuses and schedules, and the like.” Paragraph 0055; “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059; “The fields may be populated upon receiving the data from the communication device 103 (FIG. 2) with numbers, letters, mathematical functions, operators, and the like.” Paragraph 0060)
wherein the log-on data and the log-off data include times of log-ons and log-offs respectively of the users; and (Benson: “An "operator log in" soft-button 402b may enable a user to log into the controller to capture operator numbers and times that the operator logs in or logs out of the controller. In effect, capturing operator login and logout times may provide a tool for tracking when an operator arrives and leaves a job site. In selecting the operator log in soft-button 402b, the user may be presented an operator log in GUI, such as that shown in FIG. 5.” Paragraph 0046)
storage of the log-on data and/or log-off data in the central database. (Benson: “In collecting the operational data, the operational data may be communicated from the abrasive blasting machines to a remote server for storage and processing purposes. At step 1504, the collected operational data may be stored in a data repository.” Paragraph 0069; Deck: “In an alternative embodiment, the database system 250 may be disposed on the external device 126 (shown in FIG. 1) and/or the termination machine 101 (FIG. 1), and upon establishing a wireless communication link with the communication device 103, the data received from the communication device 103 is used to populate the data fields within the database system 250.” Paragraph 0059)
One of ordinary skill in the art would have recognized that applying the known technique of Deck, namely, a wire termination system with a communication system, with the known techniques of Benson, namely, managing a blasting machine, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Deck to communicate information about a system to a server with the teachings of Benson to communicate information about a system to a server would have been recognized by those of ordinary skill in the art as resulting in an improved monitoring system for a wire termination system (i.e., communicating information including user login/logout information to a server of Deck based on the teachings of communicating login/logout information in Benson).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0094000 (Deck) in view of U.S. Patent .


Claim 7:
Deck does not explicitly describe a warning message or special rights as described below.  However, Maturana teaches the warning message and Benson teaches the special rights as described below.
The cited prior art describes the method according to claim 1 further comprising the following step: 
transmission of at least one of a fault message and a warning message from the control server to a terminal device accessible by a user of the at least one cable-processing machine (Maturana: “notifications can be sent from the cloud platform 308 to the client devices 330” paragraph 0068; see the receive alerts by client devices 330 as illustrated in figure 3 and the alarms displayed 700 as illustrated in figure 7; “FIG. 7 illustrates an exemplary alarm display 700 that can be provided by reporting services 318 based on data in cloud storage 326. As with displays 604 and 602, reporting services 318 can deliver alarm display 700 to suitable client devices 330 having suitable authorization to view the alarm data.” Paragraph 0063; “Analytics component 1106 can determine whether selected subsets of industrial data 1110 stored on cloud storage 1112 (similar to cloud storage 326 of FIG. 3) meet one or more predefined notification conditions. These can include such conditions as detecting that a particular process value has exceeded a defined setpoint, detecting a transition to a particular machine state, detecting an alarm condition, determining that a specified production goal has been achieved, or other such conditions that can be detected through analysis of the industrial data 1110. When an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified.” Paragraph 0069)
wherein the user has special rights on the at least one cable-processing machine. (Benson: see the signaling system transceiver 1702a utilized by an operator as illustrated in figure 17 and as described in paragraphs 0074-0075; “With regard to FIG. 17, illustration of an illustrative jobsite communications system 1700 for use on a jobsite that enables equipment operators and other workers (e.g., supervisors) to communicate with one another while far away or in noisy environments is shown. The communications system 1700 may include a signaling system transceiver 1702a and a signaling system reporter 1704b. The signaling system transceiver 1702a may include keys 1704a-1704n that may be preset to communicate specific messages to the signaling system reporter 1704b either directly or via a communications system (e.g., mobile telephone network). The use of large keypads allows operators who may be wearing thick gloves to operate the keypad without difficulty. Rather than using a keypad, alternative configurations may enable a user to select and send preset messages. The preset messages may be commonly used communications for the particular machine or task that is being performed on the jobsite. For example, operators of an abrasive blasting machine typically request "more grit," "less grit," "choke," "come look," need help," and "injury." Other requests and commands may be provided. The signaling system transceiver 1702a may include fewer or more keys to provide the operator with fewer or more messages. The transceiver 1702a may be integrated into a nozzle and/or hose, either fixedly (e.g., screwed in) or removably (e.g., bracket), or be a separate device that may be carried or worn by the operator.” Paragraph 0074)
One of ordinary skill in the art would have recognized that applying the known technique of Deck, namely, a wire termination system with a communication system, with the known techniques of Maturana, namely, remote industrial monitoring, and  the known techniques of Benson, namely, managing a blasting machine, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Deck to communicate information about a system to a server with the teachings of Maturana to communicate alarm messages and the teachings of Benson to communicate information about a system to a server would have been recognized by those of ordinary skill in the art as resulting in an improved monitoring system for a wire termination system (i.e., communicating information including alarms among components of a system of Deck based on the teachings of communicating alarm messages in Maturana and the teachings of communicating information by users in Benson).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0094000 (Deck) in view of U.S. Patent Application Publication No. 2020/0201309 (Maruyama).


Claim 10:
Deck does not explicitly describe start and end times as described below.  However, Maruyama teaches the start and end times as described below.
The cited prior art describes the method according to claim 1 further comprising the following steps:
transmission of at least one of cable-processing start times and cable-processing end times of production batches of the at least one cable-processing machine to the control server; (Maruyama: “The log data generated by the production facility 70 is transmitted to the server 10 via the network 80.” Paragraph 0025; “The production history information acquisition unit 42 acquires production history information in which normal and abnormal states of the production facility 70 are recorded from the production facility 70 or other devices and stores the acquired information to the production history information DB 52. Here, the production history information DB 52 has a data structure as illustrated in FIG. 5. Specifically, as illustrated in FIG. 5, the production history information DB 52 includes fields of a unit name, a lot number, a serial number, an apparatus name, a process name, a start date and time, an end date and time, and pass/fail. The name of the production facility 70 is stored in the field of the unit name, a lot number and a serial number of a product produced in the production facility 70 are respectively stored in the fields of the lot number and the serial number. A name of a device including the production facility 70 is stored in the field of the apparatus name, and a name of a process performed by the production facility 70 is stored in the field of the process name. Information regarding a start date and time and information regarding an end date and time of the process performed by the production facility 70 are respectively stored in the fields of the start date and time and the end date and time, and information indicating pass or fail determined on the basis of the product (normal or abnormal) is stored in the field of pass/fail.” Paragraph 0029; “A name of a device including the production facility 70 is stored in the field of the apparatus name, and a name of a process performed by the production facility 70 is stored in the field of the process name. Information regarding a start date and time and information regarding an end date and time of the process performed by the production facility 70 are respectively stored in the fields of the start date and time and the end date and time, and information indicating pass or fail determined on the basis of the product (normal or abnormal) is stored in the field of pass/fail.” Paragraph 0029)
reception of the cable-processing start times and/or the cable-processing end times by the control server; and (Maruyama: “The server 10 is a device that determines a degree of abnormality (whether or not abnormality occurs, in present embodiment) of the production facility 70 on the basis of the log data received from the production facility 70 and outputs a determination result.” Paragraph 0026; “The production history information acquisition unit 42 acquires production history information in which normal and abnormal states of the production facility 70 are recorded from the production facility 70 or other devices and stores the acquired information to the production history information DB 52. Here, the production history information DB 52 has a data structure as illustrated in FIG. 5. Specifically, as illustrated in FIG. 5, the production history information DB 52 includes fields of a unit name, a lot number, a serial number, an apparatus name, a process name, a start date and time, an end date and time, and pass/fail. The name of the production facility 70 is stored in the field of the unit name, a lot number and a serial number of a product produced in the production facility 70 are respectively stored in the fields of the lot number and the serial number. A name of a device including the production facility 70 is stored in the field of the apparatus name, and a name of a process performed by the production facility 70 is stored in the field of the process name. Information regarding a start date and time and information regarding an end date and time of the process performed by the production facility 70 are respectively stored in the fields of the start date and time and the end date and time, and information indicating pass or fail determined on the basis of the product (normal or abnormal) is stored in the field of pass/fail.” Paragraph 0029)
storage of the cable-processing start times and/or the cable-processing end times in the central database. (Maruyama: “The production history information acquisition unit 42 acquires production history information in which normal and abnormal states of the production facility 70 are recorded from the production facility 70 or other devices and stores the acquired information to the production history information DB 52. Here, the production history information DB 52 has a data structure as illustrated in FIG. 5. Specifically, as illustrated in FIG. 5, the production history information DB 52 includes fields of a unit name, a lot number, a serial number, an apparatus name, a process name, a start date and time, an end date and time, and pass/fail. The name of the production facility 70 is stored in the field of the unit name, a lot number and a serial number of a product produced in the production facility 70 are respectively stored in the fields of the lot number and the serial number. A name of a device including the production facility 70 is stored in the field of the apparatus name, and a name of a process performed by the production facility 70 is stored in the field of the process name. Information regarding a start date and time and information regarding an end date and time of the process performed by the production facility 70 are respectively stored in the fields of the start date and time and the end date and time, and information indicating pass or fail determined on the basis of the product (normal or abnormal) is stored in the field of pass/fail.” Paragraph 0029)
One of ordinary skill in the art would have recognized that applying the known technique of Deck, namely, a wire termination system with a communication system, with the known techniques of Maruyama, namely, managing information for a production facility, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Deck to communicate information about a system to a server with the teachings of Maruyama to communicate information about a production facility would have been recognized by those of ordinary skill in the art as resulting in an improved monitoring system for a wire termination system (i.e., communicating information including start times to a server of Deck based on the teachings of communicating start times for a production facility in Maruyama).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116